Citation Nr: 1444078	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-42 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for tension headaches, currently evaluated as noncompensable from December 23, 2010 until April 10, 2012 and as 30 percent disabling beginning April 11, 2012.

Entitlement to an initial evaluation for traumatic brain injury ("TBI") in excess of 10 percent. 

4.  Entitlement to an initial compensable evaluation for left ring proximal interphalangeal joint laceration with residual chronic traumatic bursitis ("ring finger disability").  




REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from August 1977 to July 1980 and from February 1987 to June 1989.  

This matter comes before the Board of Veterans' Appeals from a May 2010, a June 2010 and an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a travel Board Hearing in August 2014 before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The Veteran's file is electronic.  The Board has reviewed the files in Virtual VA and VBMS in rendering this decision.  

The issues of bilateral hearing loss, TBI, and a ring finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Orignial Jurisdiction (AOJ).  

The issue of service connection for migraine headaches was raised at the Veteran's hearing, but has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).  


FINDING OF FACT

The Veteran has a current diagnosis of tinnitus that is related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran asserts entitlement to service connection for tinnitus.  He claims that this disability began in service and he has been experiencing tinnitus ever since service.  

The Veteran was afforded an audiological examination in February 2010.  At this examination, the Veteran complained of tinnitus that began during his second tour in the Marine Corp where he served as a rifleman.  See June 1989 Certificate of Release of Discharge from Active Duty.  As such, the Board concedes noise exposure in service.  At this examination, the Veteran was diagnosed with recurrent right ear tinnitus.  In lay statements and at the Board hearing, however, the Veteran reported bilateral tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a Veteran is competent to report ringing in the ears).  As such, the remaining question is whether there is competent evidence of a nexus between the Veteran's in service noise exposure and his current diagnosis of tinnitus.  

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

During the February 2010 examination, the examiner stated that it was less likely as not that the Veteran's tinnitus is the result of noise exposure during his military service.  The examiner reached this conclusion because the Veteran's service treatment records are void of complaints or diagnosis of tinnitus in service.  

In an October 2009 statement in support of his claim the Veteran states that he began having hearing problems due to live fire scrimmages in service.  On a July 2010 statement in support of his claim, the Veteran states that his tinnitus disability began in service.  In May 2010, the Veteran submitted another statement regarding his tinnitus, stating that he has loud ringing in both ears, that his tinnitus is annoying and causes him difficulty understanding speech, especially when people are looking away from him.  In another statement submitted in May 2010, the Veteran states that the ringing in his ears has become unbearable and painful at times.  The Veteran repeated these same statements at his hearing in August 2014.  

The Board finds the Veteran's lay statements to be probative evidence supporting his claim for tinnitus.  The Veteran stated that the ringing in his ears began in service and has continued since service on a recurrent basis.  The Veteran is competent to report the onset of his tinnitus and the Board finds the Veteran's reported history to be credible.  Charles, 16 Vet. App. at 374.

The negative etiological opinion that the February 2010 VA examiner was based solely upon the lack of treatment for tinnitus during service and the Board therefore gives this opinion little weight, particularly in light of the competent and credible report of tinnitus during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence as a whole demonstrates that the Veteran's tinnitus had onset during service and therefore service connection is warranted. 38 C.F.R. § 3.303(d) .

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for tinnitus is granted.  






REMAND

The Veteran has filed a claim for entitlement to service connection for bilateral hearing loss.  However, the Board has determined that further development is needed prior to making a decision on the claim.  

The Veteran underwent a VA Audiology examination in February 2010.  At this examination, pure tone thresholds were tested twice.  However, the examiner noted that the Veteran fatigued during air and bone conduction testing for both ears.  

The Board has determined that another medical examination is necessary prior to making a decision on claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

As the only examination of record indicated responses to pure tone thresholds were inconsistent, did not improve with re-instruction, and were not adequate for rating purposes, the Board is remanding this matter for another VA audiological examination.  

In March 2012, the RO granted service connection for TBI; provided a separate noncompensable evaluation for tension headaches associated with the TBI; and granted service connection for the left ring finger disability.  In April 2012, the Veteran filed a notice of disagreement with the noncompensable evaluation for the tension headaches.  After consideration of additional evidence in October 2013, the RO issued a rating decision on the claims of entitlement to an initial evaluation for TBI, in excess of 10 percent and entitlement to an initial compensable evaluation for a ring finger disability, among others.  In November 2013, the Veteran submitted a notice of disagreement on these two issues.  In August 2014, the Veteran testified before the undersigned AOJ and gave testimony on these issues.  As such, these matters are before the Board at this time.  However, to date, the RO has not issued a Statement of Case (SOC) regarding these claims.  Therefore, the Board must remand these claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for purposes of determining the Veteran's pure tone thresholds bilaterally.  All testing deemed necessary must be conducted and results reported in detail.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  

Following a review of the file, the examiner should comment upon the following:

a.  Does the Veteran have a bilateral hearing loss disability? 

b.  If the answer (a) is yes, whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current hearing loss disability related to his noise exposure during service?  The examiner is asked to note that due to the Veteran's military occupational specialty as a rifleman, in service noise exposure is conceded.  

2.  The RO should then review the record and readjudicate the claim of service connection for bilateral hearing loss on the merits, on both a direct and secondary basis.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

3.  Subsequently, the RO/AOJ should issue a statement of the case that addresses the issue of entitlement to a compensable evaluation for tension headaches and the issues of entitlement to an initial evaluation for TBI in excess of 10 percent and entitlement to an initial compensable evaluation for ring finger disability.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


